Citation Nr: 1456228	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increase in a 10 percent rating for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that denied an increase in a 10 percent rating for a hiatal hernia.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in April 2012.  The diagnosis was a hiatal hernia.  The examiner indicated that the Veteran had a hiatal hernia with mild reflux.  Since that examination, in a September 2014 brief, the Veteran's representative specifically indicated that the Veteran asserted that his symptoms had worsened in severity and frequency since the April 2012 VA examination, and requested that the Veteran be afforded a new examination.  The Veteran's representative also reported that the Veteran had current symptoms including persistent, recurrent epigastric distress, with dysphagia; pyrosis; regurgitation; shoulder and chest pain; weight loss; and anemia, and that the symptoms had caused considerable impairment of the Veteran's health.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected hiatal hernia, in over two and a half years.  Additionally, the record raises a question as to the current severity of his service-connected hiatal hernia.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his hiatal hernia since April 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected hiatal hernia.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected hiatal hernia should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

